Citation Nr: 0307663	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to accrued benefits consisting of special 
monthly compensation (SMC) greater than the intermediate rate 
between 38 U.S.C.A. §§ 1114(l) and (m), for any period from 
December 16, 1994, to January 11, 1996.

2.  Entitlement to accrued benefits consisting of SMC greater 
than the 38 U.S.C.A. § 1114(m) rate for any period after 
January 11, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from September 1942 to August 
1946.  He died in December 1996.  The appellant is his 
surviving spouse.

This case came to the Board of Veterans' Appeals (Board), 
initially, from April 1997 and March 1998 decisions by the 
Buffalo, New York, Regional Office (RO).  In October 2000, 
the Board remanded the case for further procedural 
development.


FINDINGS OF FACT

1.  At the time of the veteran's death an appeal was pending 
as to the level of SMC assigned, and claims were pending for 
service connection for retroperitoneal hemorrhage and for 
bowel and bladder incontinence.

2.  Since the veteran's death, the RO in a March 1998 rating 
decision granted service connection for retroperitoneal 
hemorrhage, and assigned a noncompensable evaluation.  In a 
March 1997 rating decision the RO denied service connection 
for bowel and bladder incontinence.  The veteran's surviving 
spouse has not perfected an appeal to either the denial of 
entitlement to service connection for bowel and bladder 
incontinence, or the evaluation assigned for retroperitoneal 
hemorrhage.

3.  Effective October 20, 1991, the veteran was deemed so 
helpless by a seizure disorder due to cerebrovascular 
accident as to need the personal assistance of another, but 
not that of a licensed health care professional, and he was 
assigned SMC at the 38 U.S.C.A. § 1114(l) rate for regular 
aid and attendance.

4.  After October 20, 1991, although the veteran's 
disabilities did not involve anatomical loss or loss of use 
of extremities or loss of audio or visual acuity, his 
service-connected disabilities did exceed the requirements of 
38 U.S.C.A. § 1114, and he was assigned SMC at the 
intermediate rate between 38 U.S.C.A. §§ 1114(l) and (m).  
The additional SMC was for the other service-connected 
disabilities, which had a combined evaluation greater than 
50, but less than 100, percent, that were separate and 
distinct from, and rated independently of, those disabilities 
for which he was assigned regular aid and attendance at the 
section 1114(l) rate.

5.  On and after January 12, 1996, SMC continued for regular 
aid and attendance, and SMC was assigned, pursuant to 
38 U.S.C.A. § 1114(m), for the other service-connected 
disabilities that then had a combined evaluation of 100 
percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits, 
consisting of SMC at a rate greater than the intermediate 
rate between 38 U.S.C.A. §§ 1114(l) and (m), have not been 
met for any period between December 16, 1994, and January 12, 
1996.  38 U.S.C.A. §§ 1114, 1155, 5103A, 5107(b), 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.350(f)(3), 
3.352(a), 3.1000 (2002).

2.  The criteria for entitlement to accrued benefits, 
consisting of SMC at a rate greater than the 38 U.S.C.A. §§ 
1114(m) rate, have not been met for any period after January 
12, 1996.  38 U.S.C.A. §§ 1114, 1155, 5103A, 5107(b), 5121; 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.350(f)(4), 3.352(a), 
3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  The VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  The VCAA 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

In this case, a Statement of the Case (SOC) was issued in 
April 1997.  An April 1997 RO decision addressed intertwined 
issues, as did an October 2000 Board decision.  A November 
2002 Supplemental SOC explained the VCAA.  The relevant 
evidence of record includes the veteran's VA treatment 
records and examination reports, treatment records from 
health care providers the veteran and the appellant 
identified, and statements from the veteran and his widow.

There is no information, from the veteran or the appellant or 
otherwise in the file, that suggests the location of 
additional relevant evidence.  The Board is unaware of any 
such evidence, and finds that all available probative 
evidence has been obtained and is of record.  Since there is 
no probative evidence not of record, it is not possible for 
VA to notify the appellant of additional evidence she should 
obtain and evidence VA would obtain, and any failure to 
provide such a pro forma notice does not constitute more than 
harmless error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds that all relevant 
evidence has been obtained, and that VA has complied with the 
notice and duty-to-assist provisions of the VCAA.  The Board 
now turns now to an analysis of the merits of the claim.

On October 10, 1991, the veteran's service-connected 
disabilities, and assigned evaluations, consisted of the 
following:  residuals of a cerebrovascular accident due to 
arteriosclerosis due to hypertension due to kidney disease, 
evaluated as 60 percent disabling; ureterolithiasis, 
evaluated as 20 percent disabling; a surgical scar, evaluated 
as  10 percent disabling; and for a shell-fragment-wound 
scar, evaluated as noncompensable.  In addition, he had been 
assigned a rating of total disability based on 
unemployability due to service-connected disabilities.

In a January 1995 decision, the RO granted service connection 
for a seizure disorder due to a service-connected 
cerebrovascular accident, and assigned a 100 percent 
evaluation effective from October 20, 1991.  In addition, the 
RO granted service connection, and assigned evaluations, as 
follows:  a cardiac disability, evaluated as 60 percent 
disabling from October 20, 1991; post operative residuals of 
a left hip fracture, evaluated as 30 percent disabling from 
April 25, 1992; post operative residuals of a right hip 
fracture, evaluated as 30 percent disabling, effective from 
January 26, 1992; a thoracic disorder evaluated as 10 percent 
disabling from March 28, 1993; and for a lumbar spine 
disorder evaluated as 20 percent disabling from October 4, 
1992.  The appellant was assigned a bilateral factor of 5.1 
percent for the bilateral hip disorders.  The RO also noted 
that, due to the cerebrovascular accident and seizure 
disorder, the veteran needed assistance with the activities 
of daily living, so SMC for regular aid and attendance was 
assigned pursuant to 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§§ 3.352(a) and 3.350(b)(3).  Finally, because other separate 
and distinct service connected disorders which were rated 
independently of, those disabilities for which regular aid 
and attendance was assigned had a combined evaluation greater 
than 50, but less than 100, percent, the RO assigned, 
pursuant to 38 U.S.C.A. §§  1114(p) and 38 C.F.R. 
§§ 3.350(f)(3), additional SMC at the intermediate rate 
between 38 U.S.C.A. §§  1114(l) and (m).  Notice of this 
decision was provided on January 27, 1995.

On January 9, 1996, the veteran disagreed with the level of 
SMC assigned, and also claimed service connection for 
retroperitoneal hemorrhage and dementia.

In April 1996, the veteran perfected appeal as to the level 
of SMC assigned.  In a statement that accompanied the 
Substantive Appeal, the appellant reported that the veteran 
had bowel and bladder incontinence while he slept, and only 
minimal control while awake, and she claimed, on his behalf, 
service connection therefor.

An October 1996 RO decision granted service connection for 
multi-infarct dementia due to the service-connected 
arteriosclerosis, and assigned a 70 percent evaluation 
effective January 12, 1996, pursuant to 38 C.F.R. §§ 3.400 
and 4.132.  The RO also increased the rate of SMC to the 
1114(m) rate.  The rationale for the increased SMC was that, 
pursuant to 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(4), additional SMC was warranted at the next 
higher rate because the other service-connected disabilities, 
which were separate and distinct from, and rated 
independently of, those disabilities for which regular aid 
and attendance was assigned, had a combined evaluation of 100 
percent.  See 38 C.F.R. § 4.25.

The veteran died December 16, 1996.  The cause of death was 
pneumonia and cerebrovascular accident.  Later that month, 
the appellant claimed, and was awarded, dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1310 and 
38 C.F.R. § 3.312.

In March 1997, the veteran's representative indicated that 
the appellant wished to pursue accrued benefits.

In a March 1997 decision, sent to the appellant in April, the 
RO denied service connection, for accrued benefits purposes, 
for retroperitoneal hemorrhage and bowel and bladder 
incontinence.

In an April 1997 "Substantive Appeal, VA Form 9," the 
appellant disagreed with the denial of service connection for 
retroperitoneal hemorrhage and bowel and bladder 
incontinence.  This is her notice of disagreement to these 
issues.

In a March 1998 Supplemental SOC, the RO noted that records 
of the veteran's VA hospitalization, from September 7 to 
October 12, 1994, showed retroperitoneal hemorrhage, with 
resulting ileus, secondary to Coumadin therapy for atrial 
fibrillation.  Accordingly, service connection was granted, 
for accrued benefits purposes, for retroperitoneal 
hemorrhage.  However, there were no residuals of the 
retroperitoneal hemorrhage, so a noncompensable evaluation 
was assigned.  The evaluation was made effective September 7, 
1994, the date the veteran was hospitalized, rather than 
January 9, 1996, the date the claim was received.  

In a July 20, 1998 statement, the appellant's representative 
expressed disagreement with the noncompensable evaluation 
assigned for the retroperitoneal hemorrhage.

In October 2000, the Board remanded the case for issuance of 
an SOC pursuant to the disagreement expressed with the denial 
of service connection for bowel and bladder incontinence and 
the noncompensable evaluation for the retroperitoneal 
hemorrhage.  Those issues were deemed to be inextricably 
intertwined with the appeal of the levels of SMC, so the 
levels of SMC were not addressed.  In addition, the Board 
perceived that disagreement had been expressed with the 
evaluation assigned for dementia, and directed the RO to 
issue an SOC with regard thereto.  Upon further review of the 
record, however, the Board now fails to find an expression of 
disagreement, as to the evaluation assigned for dementia, 
that meets the criteria of 38 C.F.R. § 20.201 (2002).

In November 2002, the RO issued a SOC on the issues of the 
evaluation for retroperitoneal hemorrhage, and entitlement to 
service connection for bowel and bladder incontinence.  The 
appellant has not perfected appeal of those issues.

Turning first to the matter of accrued benefits, certain 
survivors of a deceased veteran are entitled to receive 
compensation that accrued, but was not paid, to the veteran 
during the two years prior to his death based on evidence of 
record at the time of his death.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  This provision applies to unresolved 
claims pending at the time of, or to evaluations assigned 
prior to, the veteran's death.  Jones v. Brown, 136 F.3d 
1296, 1299-1300 (1998).  Thus, there can be no inchoate 
claims for accrued benefits purposes.  Here, the appellant is 
entitled to any compensation due, as a result of claims 
pending and as warranted by the evidence of record, on 
December 16, 1996, i.e., claims for service connection for 
bowel and bladder incontinence and for an increased 
evaluation for retroperitoneal hemorrhage, as well as the 
appeal of the level of SMC.

The claims of entitlement to service connection for bowel and 
bladder incontinence and for an increased evaluation for 
retroperitoneal hemorrhage were resolved by the March 1997 RO 
decision, the March 1998 Supplemental SOC and, finally, the 
November 2002 SOC.  The appellant has not appealed those 
decisions, and they are final.  38 U.S.C.A. § 7105 (West 
2002).  The Board turns now to the appeal of the levels of 
SMC assigned.

In a July 1998 statement, the appellant's representative 
contended that, if the veteran had been assigned two 100 
percent evaluations, he would have been entitled, and the 
appellant would be entitled through her derivative claim, to 
SMC at the 38 U.S.C.A. § 1114(o) rate.  That argument 
misperceives the cited section.  Under the provisions of 
38 U.S.C.A. § 1114(o), that rate is assigned if two or more 
rates are warranted pursuant to 38 U.S.C.A. §§ 1114(l) 
through (n), no condition being considered twice.  

In this case, SMC was assigned for regular aid and attendance 
due to helplessness pursuant to 38 U.S.C.A. § 1114(l).  
However, subsections (l) through (n) have nothing at all to 
do with evaluations of service-connected disabilities.  
Instead, except for SMC assigned pursuant to section 1114(l) 
for aid and attendance or for being housebound, the criteria 
for SMC pursuant to sections 1114(l) through (n) relate to 
the nature of the service-connected disabilities.  SMC is 
assigned pursuant thereto for various combinations of 
anatomical loss or loss of use of extremities and/or for 
various degrees of loss of audio or visual acuity, 
disabilities the veteran did not have.  See 38 C.F.R. 
§ 3.350(e).  In this case, the veteran simply was not 
entitled to SMC pursuant to 38 U.S.C.A. § 1114(o) nor would 
the appellant be so entitled through her derivative claim.  
As will be seen below, however, a 100 percent evaluation for 
another service connected disability, but not for multi-
infarct dementia, would have correctly entitled the veteran 
to the 1114(m) rate.

The representative argues alternatively that the veteran had 
such significant lower extremity disability as to equate to 
paraplegia, and that paraplegia coupled with bowel and 
bladder incontinence warrants the maximum rate pursuant to 
38 U.S.C.A. § 1114(o).  It is plain to see that the veteran's 
mental and physical disabilities were profound, more so 
during the last few weeks of his life, but paraplegia means 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control.  See 38 C.F.R. 
§ 3.350(e).  In this case, records from the veteran's October 
1996 hospitalization show that he was often incontinent, and 
that he sometimes needed assistance with transfers.  Still, 
these records also show that he occasionally used the 
bathroom when he needed to do so, and that his gait was 
usually steady though assisted with a walker.  In other 
words, he had good days and bad.  This is not evidence of 
paralysis of the lower extremities together with loss of anal 
and bladder sphincter control, two neurologic conditions 
presumably related, a relationship of which there is no 
evidence here.  Accordingly, SMC pursuant to 38 U.S.C.A. 
§ 1114(o) is not warranted.

Besides SMC pursuant to 38 U.S.C.A. § 1114(o), a higher rate 
of SMC than that assigned the veteran is the intermediate 
rate, assigned under the provisions of 38 U.S.C.A. § 1114(p), 
between the sections 1114(n) and (o) rates.  However, the 
criteria for that rate are combinations, more disabling than 
those required for the sections 1114(l) through (n) rates, of 
anatomical loss or loss of use of extremities and/or various 
degrees of loss of audio or visual acuity, disabilities for 
which the veteran was not service connected.  38 U.S.C.A. 
§ 1114(p).  The section 1114(r) rate is also higher than that 
assigned the veteran, but it first requires that the veteran 
meet the criteria for SMC at the intermediate rate between 
sections 1114(n) and (o), at the section 1114(o) rate, or at 
the section 1114(p) rate.  The veteran did not have the 
anatomical loss or loss of use of extremities and/or various 
degrees of loss of audio or visual acuity to meet those 
criteria, so he did not meet the criteria for the 1114(r) 
rate.

The SMC provision applicable here is 38 U.S.C.A. § 1114(p) 
pursuant to which SMC is assigned when service-connected 
disabilities exceed the criteria otherwise provided by 
section 1114.  Sections 1114(a) through (j) provide 
compensation for the ten levels of disability, in increments 
of 10 percent from 10 to 100, that are most often assigned to 
service-connected disabilities.  In this case, for example, 
the veteran was assigned a 20 percent evaluation for 
ureterolithiasis pursuant to 38 U.S.C.A. § 1114(b), and a 30 
percent evaluation for a hip disorder pursuant to 38 U.S.C.A. 
§ 1114(c).  However, when all of his disabilities were 
considered together, they exceeded the criteria of section 
1114, so SMC pursuant to 38 U.S.C.A. § 1114(p) was warranted.

Although section 1114(p) provides for SMC based on various 
combinations of anatomical loss or loss of use of extremities 
or for various degrees of loss of audio or visual acuity, it 
also provides for assigning, under certain circumstances, a 
rate intermediate between two other rates or the next higher 
rate.  The implementing regulation is 38 C.F.R. § 3.350(f).  
Under the provisions of 38 C.F.R. § 3.350(f)(3), when SMC is 
assigned pursuant to 38 U.S.C.A. §§ 1114(l) through (n), and 
there are other service-connected disabilities that are 
separate and distinct from those for which SMC was assigned 
pursuant to sections 1114(l) through (n), and those 
additional disabilities have a combined evaluation greater 
than 50, but less than 100, percent, then an intermediate 
rate between the sections 1114(l) and (m) rates is also 
assigned.

As indicated above, the veteran was assigned SMC for aid and 
attendance pursuant to section 1114(l), effective October 20, 
1991, for a seizure disorder due to a cerebrovascular 
accident.  In addition, he was assigned evaluations, for 
separate and distinct and independently-rated disabilities, 
of 60 percent for a heart disorder, separate 30 percent 
ratings for hip disorders with a bilateral factor of 5.1 
percent, a 20 percent for lumbar osteoporosis, a 20 percent 
rating for ureterolithiasis, a 10 percent for a scar due to a 
kidney stone removal; and a 10 percent rating for thoracic 
osteoporosis.  However, evaluations are not combined merely 
by adding them, they are combined by subtracting the highest 
evaluation from 100 and multiplying the difference by the 
next higher evaluation and adding the result.  See 38 C.F.R. 
§ 4.25 and Table I.  When a bilateral factor is assigned for 
bilateral disabilities, as was done here for the veteran's 
hip disabilities, the evaluations for the bilateral 
disabilities are combined as above and 10 percent is added to 
the combination.  38 C.F.R. § 4.26.  Here, the 30 percent 
evaluations for the bilateral hip disabilities combined to 51 
percent to which 5.1 percent was added for a combined 
evaluation for the hip disabilities of 56.1 percent.  Thus, 
100 percent minus 60 percent equals 40 multiplied by 56.1 
percent equals 22 which, when added to the 60 percent equals 
82 percent.  

Proceeding in that manner results in a combined evaluation, 
for the disabilities that are separate and distinct from the 
disabilities for which regular aid and attendance was 
assigned, of 90 percent, an evaluation greater than 50 but 
less than 100 percent.  Accordingly, the veteran was assigned 
additional compensation in the form of SMC at the 
intermediate rate between the sections 1114(l) and (m) rates.  
38 C.F.R. § 3.350(f)(3).

Effective January 12, 1996, the veteran was granted service 
connection for multi-infarct dementia and assigned a 70 
percent evaluation.  He was also assigned SMC at the next 
higher rate above the intermediate rate between the sections 
1114(l) and (m) rates, i.e., he was assigned SMC at the 
1114(m) rate.  The Board is of the view, however, that it was 
error to do so.

Under 38 C.F.R. § 3.350(f)(4), when SMC is assigned pursuant 
to 38 U.S.C.A. §§ 1114(l) through (n), and there is an 
additional single permanent disability that is separate and 
distinct from the disability for which SMC was assigned 
pursuant to sections 1114(l) through (n), and that single 
separate and distinct disability is independently-rated at 
100 percent, then the next higher rate of SMC is assigned.  
Here, the disability for which SMC was assigned pursuant to 
sections 1114(l) through 1114(n) was the seizure disorder due 
to the cerebrovascular accident.  Although the combined 
rating for all the additional disabilities equaled 100 
percent, no single one of them was independently-rated at 100 
percent.  Thus, SMC at the 1114(m) rate should not have been 
assigned.

In addition, the combined rating does not reach 100 percent 
unless the 70 percent evaluation for multi-infarct dementia 
is used.  The regulation provides, however, that "the single 
permanent disability that is independently ratable at 100 
percent must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 USC 1114(l) through (n)."  
(Emphasis added.)  Even if the multi-infarct dementia was 
rated at 100 percent, it cannot be said that it involves 
anatomical segments that are different from those for which 
regular aid and attendance pursuant to section 1114(l) was 
assigned.  That is, both the seizure disorder and dementia 
are disorders of the brain, and they also even have the same 
etiology in this case.  Again, SMC at the 1114(m) rate should 
not have been assigned.

In sum, the preponderance of the evidence of record is 
against assignment of SMC at a rate greater than the 
intermediate rate between sections 1114(l) and (m) for any 
period after October 20, 1991, to include any period after 
January 12, 1996.




ORDER

Accrued benefits, consisting of SMC greater than the 
intermediate rate between 38 U.S.C.A. §§ 1114(l) and (m), for 
any period from December 16, 1994, to January 11, 1996, are 
denied.

Accrued benefits, consisting of SMC greater than the 38 
U.S.C.A. § 1114(m) rate, for any period after January 11, 
1996, are denied.




_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

